Citation Nr: 1217450	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-39 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a chronic headache disability.

2.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served in active service from August 1992 to August 2000 with subsequent service in the Air National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claims.  She was notified of the denials and of her appellate rights in a letter dated several days later in January 2010 from the RO in Reno, Nevada.  Jurisdiction of the Veteran's appeal, however, remains with the RO in Baltimore, Maryland.  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims file.

FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, she has a chronic headache disability that began in her active duty.

2.  Resolving reasonable doubt in favor of the Veteran, she has TMJ that began in her active duty.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, she has a chronic headache disability that was incurred in her active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).
2.  Resolving all reasonable doubt in favor of the Veteran, she has TMJ that was incurred in her active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the Veteran's appeal at this time is not prejudicial to her.  

Further, as resolution of both claims on appeal involves application of similar facts, the Board will address the issues together for the sake of economy.  In this regard, the Board notes that service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

As an initial matter, the Board recognizes that the Veteran's representative recently set forth a theory of secondary service connection with regard to the claimed chronic headache disability.  Specifically, the Veteran's representative asserted that the Veteran's headaches are secondary to her service-connected cervical spine disability.  See the Informal Hearing Presentation dated July 2011.  However, as the Board is granting the Veteran's claim for service connection for a chronic headache disability based upon continuity of symptomatology (a direct basis), it is not necessary to address the Veteran's headaches claim on a secondary basis.

In this case, the Veteran has repeatedly asserted that she has experienced chronic headaches and TMJ that began during her military service.  In particular, she maintains that she initially began experiencing headaches in approximately 1993 for which she repeatedly sought medical treatment.  See the July 2011 Board hearing transcript, pg. 3.  She testified that military health care providers were unable to identify the etiology of her headaches, despite changes in her methods of contraception, diet, and environment.  See Id. at 3-4.  As to the claimed TMJ, the Veteran asserts that she experienced TMJ symptomatology (e.g., jaw pain and/or popping) during her military service and was diagnosed with TMJ soon after her active duty discharge.  See Id. at pgs. 5-6.

The record demonstrates that the Veteran served on active service from August 1992 to August 2000.  Service treatment records (STRs) show multiple in-service complaints of headaches.  See, e.g., the STRs dated in June 1993, April 1994, December 1996, October 1998, and September 1999.  Also, the Veteran's method of contraception was changed multiple times throughout her military service.  See the STRs dated in October 1998, June 1999, June 2000, and February 2000.  Moreover, the June 2000 service separation examination indicated that the Veteran had experienced "migraine headaches" since 1993.

With regard to the claimed TMJ, the Board acknowledges that the STRs show no treatment for, or diagnosis of, the claimed disorder.  However, the Veteran is competent to describe what she experienced in service-such as, jaw pain and/or popping.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).
 
Notably, post-service treatment records show that the Veteran was diagnosed with TMJ in December 2001 a little more than a year after her August 2000 military discharge.  See STR dated in December 2001.  It was noted at that time that the Veteran was prescribed a mouth splint for her TMJ.  See Id.  As to the claimed headaches, post-service treatment records document continued treatment for chronic headaches following the Veteran's military discharge.  See the private treatment records dated October 2005 and January 2006.

In addition, the Veteran was afforded a VA examination as to the pending claims in September 2009.  With respect to the claimed headaches, the VA examiner noted that the Veteran's headaches began in 1994 "possibly related to some type of chemical imbalance, with hypoglycemia, etc . . . After she left the military service, she sought consultation from a neurologist or similar in the private sector, had a repeat MRI with contrast, and there was no aneurysm identified."  The VA examiner concluded that, "[t]he history is not consistent with migraine or any type of vascular headache."  Unfortunately, however, the September 2009 VA examiner failed to evaluate the Veteran for any type of headache aside from migraine/vascular headaches.

With regard to the claimed TMJ, the September 2009 VA examiner noted that the Veteran "does have abnormality of the TMJ, particularly on the right side, when opening and closing her mouth, with pain in that joint and popping constantly in the joint with movement of the joint.  She has difficulty chewing hard foods, biting an apple, opening her mouth wide, etc.  All these are symptoms of TMJ syndrome."  The VA examiner did not opine as to etiology.  The Veteran underwent a VA dental examination in November 2009, at which time X-rays revealed:  "[t]he right and left TMJs exhibit little or no joint space.  The articular eminences are shallow and the condyles end in more of a pint than an area which is why the Veteran finds her jaw locking open and suggestive of internal derangement bilaterally."  The November 2009 VA examiner diagnosed the Veteran with bilateral TMJ "with chronic pain referred to head and neck" but failed to offer an opinion as to etiology.

The Veteran has submitted multiple lay statements in support of her claims including a November 2009 statement from Ms. K.S. who stated that she has known the Veteran since 1995.  Ms. K.S. indicated that she has firsthand knowledge that the Veteran wore a mouth splint to treat her TMJ and that the Veteran complained to her about her headaches.  Also, in September 2009, Mr. M.L.W. reported that he served with the Veteran and was aware of her headaches and jaw pain.  Moreover, the Veteran contends that she has had chronic headaches and jaw pain since her military service.  In this regard, the Board notes that the Veteran is competent to describe what she experienced in service and thereafter, and lay persons are competent to describe their observations.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Here, the Veteran testified under oath concerning her chronic headaches and TMJ including continued symptomatology in the years following her August 2000 military discharge.  As previously discussed above, the Veteran's assertions as to her symptoms in service and thereafter are competent and credible as to continuity of relevant symptomatology.  Accordingly, the Board finds that the Veteran's currently-diagnosed chronic headache disability and TMJ cannot reasonably be disassociated from her documented in-service treatment for headaches and her competent and credible reports of in-service jaw pain and/or popping.  Of further significance to the Board in this matter are the Veteran's competent and credible assertions that she has continued to experience chronic headaches as well as jaw pain and/or popping since her discharge from service.

Thus, the evidence is at least in equipoise that the Veteran's chronic headache disability and TMJ are related to her military service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has chronic headaches and TMJ that were incurred during her active duty.  Accordingly, service connection for a chronic headache disability and TMJ is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

ORDER

Entitlement to service connection for a chronic headache disability is granted.

Entitlement to service connection for TMJ is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


